OPINION OF THE COURT
Per Curiam.
Respondent, Ellis M. Deull, was admitted to the practice of *367law in New York by the Third Judicial Department on December 4, 1958. At all times pertinent to this proceeding respondent maintained an office for the practice of law within the First Judicial Department.
By petition dated December 24, 1991, the Departmental Disciplinary Committee is seeking an order pursuant to 22 NYCRR 603.16 (b) (1) and Judiciary Law § 90 (2), suspending respondent from the practice of law effective immediately and for an indefinite period and until further order of this court, upon the ground that respondent is incapacitated from continuing to practice law by reason of mental infirmity.
In or about October 1984, a complaint was filed with the Departmental Disciplinary Committee and in 1986 respondent was deposed.
Respondent has submitted an affidavit dated December 19, 1991 in which he states that in late 1984 he entered a state of severe depression. As a result, he stopped practicing law and has not practiced since 1984. Although he cannot subject himself to stressful situations because of his severe depression, he fully understands the Committee’s application and its ramifications and believes it is in his best interest to consent to the application.
The written reports from respondent’s treating psychiatrist along with respondent’s affidavit sufficiently establish respondent’s inability to continue the practice of law at this time. (See, Matter of Bodner, 160 AD2d 75; Matter of Seltzer, 136 AD2d 83.)
Accordingly, the Committee’s motion for an order pursuant to 22 NYCRR 603.16 (b) (1) suspending respondent from the practice of law for an indefinite period and until further order of this court, upon the ground that respondent is incapacitated by reason of mental infirmity, should be granted, effective immediately.
Murphy, P. J., Sullivan, Ellerin, Kupferman and Kassal, JJ., concur.
Respondent is suspended from practice as an attorney and counselor-at-law in the State of New York, effective immediately, for an indefinite period, and until the further order of this court.